Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
On 3/29/2021, the Examiner explained that the claims are not in condition for allowance and proposed an amendment in order to expedite prosecution.
On 3/31/2021, Applicant’s representative respectfully declined to proceed with the proposed amendment and requested the Office action.

Election/Restrictions
Claims 2, 4, 6, 8, 10, 12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on 3/23/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7, 9, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,754,485. Although the claims at issue are not identical, they are not patentably distinct from each other because each sets of claims requires a wavy line, first and second wiring elements, and a surplus wavy line.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0202833, “Kim”).

Regarding claim 1, Kim anticipates A printed wiring formed on a surface of a base member by a film of cured electrically-conductive ink, the printed wiring comprising (Figs. 1, 2A, 2B, 3A, [0039], [0092]-[0094]; substrate 100 is a printed wiring formed on a surface of a base member by a film of cured electrically-conductive ink): 
a wavy line (Figs. 1, 2A, 2B, 3A, 11, [0045]; Fig. 2B, bottom, illustrates five signal lines 364, and Fig. 3A illustrates that each signal line 364 has a left and a right conductive line which are disposed in parallel and are electrically connected to each other; the right conductive line of the signal line 364 in Fig. 3A, and second signal line 364 from the right in Fig. 2B, has two bends and thus is a wavy line); 
a first wiring element (Figs. 1, 2A, 2B, 3A, [0039]; the electrode pattern 200 is a first wiring element); 
a second wiring element (Figs. 1, 2A, 2B, 3A, [0045]; the signal line 364, furthest towards the right in Fig. 2B, is a second wiring element); 
and a surplus wavy line disposed along the wavy line (Figs. 1, 2A, 2B, 3A, [0045]; the left conductive line of the signal line 364 in Fig. 3A, and the signal line 364 second from the right in Fig. 2B, is a surplus wavy line disposed along the wavy line), 
the first wiring element being located at one side of both sides in a width direction of the wavy line (Figs. 1, 2A, 2B, 3A, [0045]; the electrode pattern 200 is located at the left side in a width direction of the wavy line), 
the second wiring element being located at the other side of the both sides and adjacent to the wavy line (Figs. 1, 2A, 2B, 3A, [0045]; the rightmost signal line 364 in Fig. 2B is located at the right side and adjacent to the wavy line), 
wherein the surplus wavy line is: 
located between the wavy line and the first wiring element (Figs. 1, 2A, 2B, 3A, [0045]; the surplus wavy line is located between the wavy line and the electrode pattern 200), 
and adjacent to the wavy line (Figs. 1, 2A, 2B, 3A, [0045]; the surplus wavy line is located adjacent to the wavy line), 
separated by a distance from the first wiring element in the width direction of the wavy line (Figs. 1, 2A, 2B, 3A, [0092]-[0094]; the surplus wavy line is separated by a distance from the electrode pattern 200 in the width direction of the wavy line), 
and connected to the wavy line and has a same potential as the wavy line (Figs. 1, 2A, 2B, 3A, [0092]-[0094]; the left and right signal lines 364 of Figs. 2B and 3A are electrically connected and have the same potential).

the first wiring element is an electrode made up of thin-line meshes or a wiring line made up of thin-line meshes (Figs. 1, 2A, 2B, 3A, [0039]; the electrode pattern 200 is a first wiring element made up of thin-line meshes).

Regarding claim 5, Kim anticipates an apex of a bending portion included in at least one of the wavy line and the surplus wavy line is cut (Fig. 11, [0094]; the signal line 364 is a zigzag pattern in which an apex of a bending portion is cut. Examiner’s note: the limitation regarding “an apex of a bending portion included in at least one of the wavy line and the surplus wavy line is cut” is a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation uses a product structure that is the same as the product of Kim, this claim limitation is therefore anticipated by Kim.), 
the bending portion protruding in a width direction of the at least one of the wavy line and the surplus wavy line (Fig. 11, [0094]; the bending portion of the signal line 364 construed as the wavy line protrudes in a width direction), 
and the bending portion whose apex is cut being located at at least one of both sides in the width direction of the at least one of the wavy line and the surplus wavy line (Fig. 11, [0094]; the bending portion of the signal line 364 whose apex is cut is located at a side in a width direction of the wavy line).

Regarding claim 7, Kim anticipates inside at least one of the wavy line and the surplus wavy line, one pit or one space is disposed in a width direction of a wavy-line shape and one or more pits or one or more spaces are disposed in a longitudinal direction of the wavy-line shape (Figs. 2B, 11, [0094]; inside the second signal line 364 from the right in Figs. 2B and 11, which is construed as the wavy .

Regarding claim 9, Kim anticipates the second wiring element is another wavy line disposed along the wavy line (Figs. 1, 2A, 2B, 3A, [0045]; the rightmost signal line 364 in Fig. 2B has two bends, therefore it is another wavy line disposed along the wavy line).

Regarding claim 11, Kim anticipates apex of a bending portion included in the second wiring element is cut (Figs. 2B, 11, [0094]; the rightmost signal line 364 of Figs. 2B and 11 is construed as the second wiring element, which is a zigzag pattern in which an apex of a bending portion is cut.  Examiner’s note: the limitation regarding “an apex of a bending portion included in the second wiring element is cut” is a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation uses a product structure that is the same as the product of Kim, this claim limitation is therefore anticipated by Kim.), 
the bending portion protruding in a width direction of the second wiring element (Fig. 11, [0094]; the bending portion of the signal line 364 construed as the second wiring element protrudes in a width direction), 
and the bending portion whose apex is cut being located at at least one of both sides in the width direction of the second wiring element (Fig. 11, [0094]; the bending portion of the signal line 364 whose apex is cut is located at a side in a width direction of the second wiring element).

Regarding claim 13, Kim anticipates inside the second wiring element, one pit or one space is disposed in a width direction of a wavy-line shape and one or more pits or one or more spaces are disposed in a longitudinal direction of the wavy-line shape (Figs. 2B, 11, [0094]; inside the rightmost .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847